DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s disclosure of prior art in view of Japan Pat. Document No. JP2009217047.
Japan ‘047 teaches limitations for an “assembly (10) comprising a support (30)” – 129 as shown in Fig 4, “and a plate (20)” –  111 as shown in Fig 4.
Although Japan ‘047 discloses fastening of a plate to a support, the reference doesn’t explicitly disclose the plate and support to be “in particular a horological movement support (30) and a motor (31) plate (20) of a timepiece”.  Inasmuch as the limitation doesn’t clearly define any particular structure of the claimed support and plate that might be relied on to distinguish from the plate and support of Japan ‘047, and Applicant discloses that it is well known in the horological art to provide self-tapping screws to fasten a support and motor plate, it would have been obvious to one of ordinary skill in the art to provide a horological movement support and a motor plate of a timepiece with plate having a hole, and support having a recess aligned thereto, fastened by self-tapping fasteners with geometry as taught by Japan ‘047 in order to fasten the plate and support into assembly and enhance impact resistance of the assembly as suggested by Japan ‘047.  
	As relied on, Japan ‘047 teaches further limitation of “in addition to means for fastening the support (30) to the plate (20), the fastening means comprising: - a self-tapping screw (11) configured to form a tapping when screwed, the screw (11) comprising a head (12) and a longitudinal body (15), the body (15) comprising an end (19) opposite the head (12) and a threading (9) arranged around the body (15), the body having a5Appln. No.: 16/715,473 diameter that varies along the first axis of the body (15), which is wider at the head (12) and extends to a smaller diameter at the end (19)” – as shown wherein recitation of ‘means for fastening is not interpreted as a ‘means plus function’ limitation since the disclosed structure for performing the function of fastening is explicitly defined in the claim, , “a first hole (16) passing through the support (30) or the plate (20)” – as shown with respect to the hole in 111 that accommodates the screw as shown in Fig 4, “a recess (21) respectively arranged in the plate (20) or the support (30) according to the arrangement of the first hole (16)” – the recess in 120 accommodating the screw as shown in Fig 4, “the recess (21) having a shape defined by a wall (8) and an opening (7) for receiving the body (15) of the screw (11)” – as shown, “such that, with the body (15) of the screw (11) passing through the first hole (16), the predefined shape of the recess (21) is tapped when the screw is screwed into the recess” – as shown wherein the limitation is interpreted as defining the implicitly recited structure such as through hole and thread, not as a ‘step’ in a ‘process of using’ for example, “characterized in that the shape of the recess (21) has a variable width, which is wider at the opening (7)” – the tapered opening of the recess in 120 as shown, “extending to a smaller diameter at the bottom (24) of the recess (21) the shape corresponding to that of the body (15) of the screw (11)” – as shown, “and characterized in that the recess (21) is extended by a retaining flange (25) arranged beyond a second hole (26) passing through the stator (33) and the core (32) of the motor, when the plate (20) includes the recess (21)” – inasmuch as a ‘retaining flange’ is alternatively claimed with respect to embodiment wherein the ‘plate’ contains the ‘recess’, the limitation does not patentably distinguish from the prior art as relied on wherein the ‘support’ has the ‘recess’ not the ‘plate’.

Allowable Subject Matter
Claims 1-15 are allowed.

Response to Arguments
Applicant's arguments have been fully considered but not all are persuasive. While claim 7 was previously indicated as containing allowable subject matter, it appears that it was not clear at that time that the limitation was phrased as an alternative limitation such that a flange was not required in case as now, where the prior art teaches/makes obvious the other alternative.  Accordingly, its grounds of rejection was not necessitated by amendment whereby this Office action is not made Final in order to provide Applicant full opportunity to respond to new issues raised herein above.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677